Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The remarks filed on 06/25/2021 are acknowledged and have been fully considered.  Claims 1-5 are pending.  Claims 6 and 7 were previously cancelled.  Claims 1-5 are now under consideration on the merits. 

Claim Rejections - 35 USC § 103 (Maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-5 stand rejected under 35 U.S.C. 103 as being unpatentable over Mandl (Serum-Free Medium Supplemented with High-Concentration FGF2 for Cell Expansion Culture of Human Ear Chondrocytes Promotes Redifferentiation Capacity, TISSUE ENGINEERING, Volume 8, Number 4, 2002; Of Record) in view of Long (Development, 2001; Applicant IDS; Of Record) and Chen (PNAS, 2002; Applicant IDS; Of Record) and as evidenced by ITS (ITS+1 Liquid Media Supplement, Sigma Aldrich Catalog, 2021; Of Record).
Regarding claims 1 and 4, Mandl teaches serum-free medium supplemented with fibroblast growth factor-2 (FGF2) for cell expansion culture of human auricular chondrocytes (see abstract, pg. 574 para. 2).  Mandl teaches isolating chondrocytes from human ear cartilage (see pg. 574 Cartilage).  Mandl teaches the serum-free medium to be supplemented with ITS+ and culturing the chondrocytes in the medium (see pg. 574, Expansion culture).  ITS+ is a reagent that contains ITS (insulin, transferrin and sodium selenite), bovine serum albumin and linoleic acid (see ITS, pg. 1 Description).  Mandl teaches the serum-free culture medium to also be supplemented with hydrocortisone (see abstract, pg. 575 line 1). 

Long teaches that Indian hedgehog (Ihh) signaling regulates chondrocyte proliferation, that activation of Ihh signaling promotes chondrocyte proliferation and that inhibition of Smoothened (Smo) reduces chondrocyte proliferation (abstract, pg. 5104, Fig. 6,7). 
Long does not teach activating Ihh with small molecule agonist, SAG (a smoothened agonist). 
However, Chen teaches Smoothened mediates Ihh signaling and teaches SAG to be a small molecule agonist of Ihh signaling pathway (abstract, Fig. 1,2). Chen teaches the EC50 of SAG for activation of Ihh pathway to be 3nM and teaches it activates it up to a concentration of 1µM and is inhibitory at a concentration of above 1 µM (Fig. 2B, Fig. 4, pg. 14072 col. 1 par. 5, pg. 14074 col. 2 para 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to add SAG at a concentration of up to 1µM, as taught by Chen, to the culture medium in Mandl’s methods to culture auricular chondrocytes.  The combined teachings of Mandl in view Long and Chen would result in a serum-free culture medium comprising cultured human auricular chondrocytes isolated from human ear cartilage, ITS, hydrocortisone and SAG at a concentration of upto 1 µM.  The artisan would be motivated to do so because Long teaches activation of Ihh signaling promotes chondrocyte proliferation and Chen teaches SAG to be a small molecule activator of Ihh signaling. The artisan would be motivated to use SAG with a reasonable expectation of success because it is an alternative method known in the art to activate Ihh signaling. 

Regarding claim 5, Mandl teaches culturing the chondrocytes in serum-free medium with ITS+, hydrocortisone and L-ascorbic acid. Mandl teaches the medium to be supplemented with linoleic acid (see pg. 574 Expansion culture).  Linoleic acid is a fatty acid (see instant specification Table 1).
The combination of Mandl, Long and Chen renders claims 1 and 3-5 obvious.

Claim 2 stands rejected under 35 U.S.C. 103 as being unpatentable over Mandl in view of Long and Chen, as applied to claims 1 and 3-5 above, and further in view of Johnson (Science, May 11, 2012; Applicant IDS; Of Record) and as evidenced by ITS (ITS+1 Liquid Media Supplement, Sigma Aldrich Catalog, 2021).
Mandl, Long and Chen do not teach the culture medium to comprise kartogenin. Johnson teaches kartogenin promotes chondrocyte differentiation and shows chondroprotective effects in vitro culture and is efficacious in animal models (abstract, pg. 718 col. 2,3, Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to add kartogenin to the culture media to culture the human auricular chondrocytes of Mandl in view of Long and Chen. One of ordinary skill in the art would be motivated to do so because Johnson teaches kartogenin shows chondroprotective effects in in vitro culture.  
The combination of Mandl, Long, Chen and Johnson renders claim 2 obvious.

Response to Arguments
Applicant's arguments filed 06/25/2021 have been fully considered but they are not persuasive.  Applicants argue that no prior art cited discloses the combination of ITS, FGF2, hydrocortisone and SAG in serum-free media to proliferate human auricular cartilage as required by claim 1 (see remarks filed on 06/25/2021 pg. 4 first para.). Applicants argue that Mandl shows that its serum-free medium comprising DMEM + ITS and FGF2 is superior to a medium with serum in expansion culture of human ear chondrocytes.  Applicants argue that based on the teachings of Mandl there is no need to add any further additives such as SAG (see remarks pg. 4 para. 2).  Applicants argue that the mechanism of SAG is different between the present invention and as described in Chen.  Applicants summarize the molecular mechanisms of hedgehog (HH) signaling in normal vertebrate cells.  Applicants argue that in human auricular cartilage cultivated in normal media, the cells lose primary cilium around the 5th generation and human auricular cartilage does not react with HH ligands after around the 5th generation in cell culture (Journal article Thompson et al., is cited for evidence).  Applicants argue that adding SAG alone to a culture medium does not lead to chondrocyte proliferation. Applicants argue instant claim 1 requires SAG and ITS and argue that a skilled person starting with Mandl would not arrive at claim 1 (see remarks pg. 4 last 4 paras. – pg. 5 first 4 paras.).  
These arguments are not persuasive because applicants argue against the cited references individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
It is noted that the instant claim 1 is rejected under 35 USC 103 over the combined teachings of Mandl in view of Long and Chen.  As discussed above, Mandl teaches serum-free medium supplemented with fibroblast growth factor-2 (FGF2) for cell expansion culture of human auricular chondrocytes (see abstract, pg. 574 para. 2).  Mandl teaches the serum-free medium to be supplemented with ITS+ (a reagent that contains ITS (insulin, transferrin and sodium selenite), bovine serum albumin and linoleic acid ) and culturing the chondrocytes in the medium (see pg. 574, Expansion culture).  Mandl teaches the serum-free culture medium to also be supplemented with hydrocortisone (see abstract, pg. 575 line 1).  Long teaches that Indian hedgehog (Ihh) signaling regulates chondrocyte proliferation, that activation of Ihh signaling promotes chondrocyte proliferation (abstract, pg. 5104, Fig. 6,7).  Long does not teach activating Ihh with small molecule agonist, SAG (a smoothened agonist).  However, Chen teaches Smoothened (Smo) mediates Ihh signaling and teaches SAG to be a small molecule agonist of Ihh signaling pathway at concentrations of upto 1µM (abstract, Fig. 2,4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to add SAG at a concentration of upto 1µM to the culture medium in the methods to culture human auricular chondrocytes of Mandl.  The artisan would be motivated to do so because Long teaches activation of Ihh signaling promotes chondrocyte proliferation and Chen teaches SAG to be a small molecule activator of Ihh signaling.  The artisan would be motivated to use SAG because it is an alternative method known in the art to activate Ihh signaling.  Since, Chen 
Regarding the arguments that, when human auricular cartilage is cultured in normal media, it loses primary cilium at around 5th generation and human auricular cartilage does not react with HH ligands (see remarks pg. 4), these arguments pertain to the molecular mechanisms of hedgehog signaling and are not germane to the 103 rejection.  As discussed above, Chen and Long do provide a motivation to add SAG to the medium of Mandl. Long teaches that Indian hedgehog (Ihh) signaling regulates chondrocyte proliferation, that activation of Ihh signaling promotes chondrocyte proliferation (abstract, pg. 5104, Fig. 6,7).  Chen teaches Smoothened (Smo) mediates Ihh signaling and teaches SAG to be a small molecule agonist of Ihh signaling pathway at concentrations of upto 1µM (abstract, Fig. 2,4). Therefore the combined teachings of Mandl in view of Long and Chen does teach a serum-free culture medium for culturing human auricular chondrocytes comprising human auricular cartilage, ITS, FGF2, hydrocortisone and SAG as required by claim 1. It is noted that the instant specification teaches the addition of SAG (the same compound taught by Chen) for the same purpose of activating hedgehog pathway in the culture of chondrocytes (the pathway taught by Long) (see specification par. [0026-0028] on pages 9, 10). 
It is also noted that the features upon which applicant relies (i.e., culture of human auricular chondrocytes after 5th generation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
 	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657